Matter of United Ref. Co. of Pa. v Town of Amherst (2019 NY Slip Op 06991)





Matter of United Ref. Co. of Pa. v Town of Amherst


2019 NY Slip Op 06991


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (129/19) OP 18-01675.

[*1]IN THE MATTER OF UNITED REFINING COMPANY OF PENNSYLVANIA, PETITIONER, 
vTOWN OF AMHERST, RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.